DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the under surface of the exterior of a vehicle body” and “engine” (Claim 1) “fastened” (Claim 2/3/4), “fix” (Claim 6), and “disposed in at least one location of between a second lateral member and the battery and between a third lateral member and the battery” (Claim 7) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the under surface of the exterior” (line 3) should be rewritten as: “an under surface of an exterior.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “a vehicle” (line 4) should be rewritten as: “the hybrid vehicle.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the rear seat” (line 5) should be rewritten as: “a rear seat.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the bottom of the interior” (line 5-6) should be rewritten as: “a bottom of an interior.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “the front” (line 2) should be rewritten as: “a front.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “the rear” (line 5) should be rewritten as: “a rear.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the limitation “the rear” (line 2) should be rewritten as: “a rear.”  Appropriate correction is required
Claim 3 is objected to because of the following informalities:  the limitation “the front” (line 3) should be rewritten as: “a front.”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the lateral direction” (line 2) should be rewritten as: “a lateral direction.”  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 7, the claim recites the open-ended clauses "disposed in at least one location of between" (line 3) which is unclear and therefore renders the claim indefinite, Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitawaki (US 8,881,853 B2).
[Claim 1] Regarding Claim 1, Nitawaki discloses: A hybrid vehicle (See, e.g., Fig.1-5, 1) having an improved arrangement structure, comprising: a fuel tank (See, e.g., Fig.1-5, 21), which provides fuel to an engine (See, e.g., Fig.1-5, 15), and is disposed in a first area which is recessed upward from the under surface of the exterior of a vehicle body (See, e.g., Fig.1-5); and a battery (See, e.g., Fig.1-5, 38), which provides an electric driving force to a vehicle (See, e.g., Fig.1-5), and is disposed in a second area which is under the rear seat (See, e.g., Fig.1-5, 20) and recessed downward from the bottom of the interior of the vehicle body (See, e.g., Fig.1-5), wherein the first area is disposed further forward than the second area in a longitudinal direction of the vehicle body (See, e.g., Fig.1-5).
[Claim 3] Regarding Claim 3, Nitawaki discloses: further comprising: a third lateral member (See, e.g., Fig.1-5, 32) which is fastened to one end of the rear of the fuel tank and one end of the front of the battery (See, e.g., Fig.1-5), and disposed in the second area adjacent to the first area (See, e.g., Fig.1-5).
[Claim 4] Regarding Claim 4, Nitawaki discloses: further comprising: a pair of longitudinal members (See, e.g., Fig.1-5, 9+10+11+12) which are formed along the longitudinal direction of the vehicle body (See, e.g., Fig.1-5), wherein at least one of a first lateral member, a second lateral member, and a third lateral member (See, e.g., Fig.1-5, 32+52+55) is fastened to the pair of longitudinal members (See, e.g., Fig.1-5).
[Claim 5] Regarding Claim 5, Nitawaki discloses: wherein a height of a lower surface of the second area is lower than a height of an upper surface of the first area (See, e.g., Fig.1-5).
[Claim 7] Regarding Claim 7, Nitawaki discloses: further comprising: a rear suspension (See, e.g., Fig.1-5, 35) which is formed along the lateral direction of the vehicle body (See, e.g., Fig.1-5), and disposed in at least one location of between a second lateral member (See, e.g., Fig.1-5, 32) and the battery and between a third lateral member and the battery (See, e.g., Fig.1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitawaki in view of Kawamura (US 8,631,886 B2).
[Claim 2] Regarding Claim 2, Nitawaki teaches: further comprising: a first lateral member (See, e.g., Fig.1-5, 14+17) which is fastened to one end of the front of the rear seat in the longitudinal direction of the vehicle body and one end of the fuel tank (See, e.g., Fig.1-5), and disposed in the first area (See, e.g., Fig.1-5); and a second lateral member (See, e.g., Fig.1-5, 32) which is fastened to one end of the rear of the rear seat in the longitudinal direction of the vehicle body and one end of the battery in the longitudinal direction of the vehicle body (See, e.g., Fig.1-5), and disposed in the second area (See, e.g., Fig.1-5).
Nitawaki fails to explicitly teach: further comprising: wherein the second lateral member which is fastened to one end of the rear of the rear seat in the longitudinal direction of the vehicle body and one end of the rear of the battery in the longitudinal direction of the vehicle body and disposed in the second area.
However, Kawamura teaches a similar vehicle (See, e.g., Kawamura: Fig.1-16, 1) further comprising: a first lateral member (See, e.g., Kawamura: Fig.1-16, 50b) which is fastened to one end of the front of the rear seat (See, e.g., Kawamura: Fig.1-16, unlabeled) in the longitudinal direction of the vehicle body and one end of the fuel tank (See, e.g., Kawamura: Fig.1-16, 18), and disposed in the first area (See, e.g., Kawamura: Fig.1-16); and a second lateral member (See, e.g., Kawamura: Fig.1-16, 80c) which is fastened to one end of the rear of the rear seat in the longitudinal direction of the vehicle body (See, e.g., Kawamura: Fig.1-16) and one end of the rear of the battery (See, e.g., Kawamura: Fig.1-16, 12) in the longitudinal direction of the vehicle body (See, e.g., Kawamura: Fig.1-16), and disposed in the second area (See, e.g., Kawamura: Fig.1-16).
Kawamura teaches that it is well known in the art of vehicle design to provide first/second lateral members attached to a vehicle rear seat and battery/body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Nitawaki modified with the second lateral member fastened to one end of the rear of the rear seat in the longitudinal direction of the vehicle body and one end of the rear of the battery in the longitudinal direction of the vehicle body and disposed in the second area such as taught by Kawamura, for the purpose of securely protecting and separating the battery and vehicle rear seat occupants from one another during a collision when mounted to the vehicle, and additionally presenting a neat and concise visual appearance when mounted on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitawaki and further in view of Ono (US 7,614,473 B2).
[Claim 6] Regarding Claim 6, Nitawaki fails to explicitly teach: further comprising: a fuel tank band which surrounds at least a portion of the fuel tank to fix the fuel tank to the vehicle body.
However, Ono teaches a similar vehicle fuel tank (See, e.g., Ono: Fig.1-8, 43) with a fuel tank band (See, e.g., Ono: Fig.1-8, 75) which surrounds at least a portion of the fuel tank to fix the fuel tank to the vehicle body (See, e.g., Ono: Fig.1-8)
Ono teaches that it is well known in the art of vehicle fuel tank design to provide the fuel tank with a fuel tank band which surrounds at least a portion of the fuel tank to fix the fuel tank to the vehicle body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Nitawaki modified with a fuel tank band which surrounds at least a portion of the fuel tank to fix the fuel tank to the vehicle body such as taught by Ono, for the purpose of conveniently and securely maintaining the fuel tank attached to the vehicle during use to avoid damage due to disconnection or movement, and beneficially allowing a user to remove the bands easily to make the tank removable for swapping or replacement, and additionally presenting a neat and concise visual appearance. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618